Citation Nr: 1414188	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-25 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and E.G.


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in August 2008 and July 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In the August 2008 rating decision, the RO, in pertinent part, continued a 70 percent rating for service-connected PTSD and denied entitlement to TDIU.  

In the July 2011 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  

In January 2014, the Veteran and his wife, E.G., testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is located on Virtual VA.  

The Board notes that, in addition to the paper claims file, the Veteran also has a paperless claims file contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  A March 2014 review of Virtual VA reveals a transcript of the January 2014 video conference hearing and VA outpatient treatment records dated from December 2009 to April 2013, while VBMS does not contain any information or evidence relevant to the claims on appeal.  The evidence contained on Virtual VA was addressed in the April 2014 supplemental statement of the case (SSOC).  

The issues of entitlement to an increased rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran is further action is required on his part.  


FINDING OF FACT

On January 17, 2014, during the Veteran's Board hearing and prior to the promulgation of a decision in the appeal, he withdrew his appeal as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.   


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

On January 17, 2014, the Veteran testified at a Board hearing over which the undersigned VLJ presided.  At the hearing, the Veteran indicated that he wished to withdraw from appellate consideration his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Board finds that the Veteran's statement indicating his intention to withdraw his appeal as to those claims, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  As the Veteran has withdrawn his appeal concerning entitlement to service connection for bilateral hearing loss and tinnitus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those claims on appeal and they are dismissed.


ORDER

The appeal as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, a review of the record reveals a remand is needed to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran is seeking a disability rating higher than 70 percent for his service-connected PTSD.  He is also seeking TDIU on the basis that his service-connected PTSD disability renders him unemployable.  

During the January 2014 hearing, the Veteran testified about the severity of his PTSD and he testified that he receives all of his mental health treatment from the Vet Center.  In support of his TDIU claim, the Veteran submitted a statement from his readjustment counselor and psychiatrist at the Vet Center, dated May 2013, which states that the Veteran has been diagnosed with PTSD and that his symptoms make him an unlikely candidate for employment.  

The May 2013 statement is considered competent medical evidence; however, the probative value of the opinion is in question because it is not supported by a complete rationale, which identifies the specific symptoms that cause the Veteran to be unemployable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (holding that "most of the probative value of a medical opinion comes from its reasoning").

In this context, the Board notes that the evidentiary record does not appear to contain all of the Veteran's records from the Vet Center.  Indeed, the evidentiary record only contains records from the Veteran Center dated from 2003 to 2010; however, the May 2013 statement reflects that the Veteran has received treatment at the Vet Center since that time, including in January 2011.  Any outstanding treatment records from the Vet Center are considered relevant to the increased rating and TDIU claims on appeal, as they likely contain evidence regarding the severity of the Veteran's PTSD, including whether his symptoms render him unemployable.  

Indeed, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Therefore, the Board finds that a remand is needed in order to obtain all outstanding Vet Center records.  

The Veteran was most recently afforded a VA PTSD examination in March 2013, at which time the examining physician provided a negative opinion with respect to whether the Veteran's PTSD renders him unemployable.  Because the evidentiary record was not complete at the time of the March 2013 examination, the opinion provided at that time is not considered adequate because the examiner did not have an opportunity to review all evidence relevant to the claim on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Therefore, on remand, the RO should request that the March 2013 VA examiner review the entire record, including all evidence obtained as a result of this remand, and provide an addendum opinion regarding whether the Veteran's PTSD renders him unemployable.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records from the Vet Center in Denver, Colorado, January 2010 to the present.  

All reasonable attempts should be made to obtain the identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining all outstanding records, request that the physician who conducted the March 2013 PTSD examination review the entire claims file, including all evidence obtained as a result of the development requested above, and provide an opinion regarding whether the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation, without regard to his non-service-connected disabilities or his age. 

a. The examiner must comment on the impact the Veteran's service-connected disabilities have on his employability by specifically providing an opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD renders him unable to secure and follow substantially gainful employment. 

b. The examiner is requested to evaluate the current severity of all of the Veteran's PTSD.  If the examiner the examiner determines that he or she cannot offer an opinion on the Veteran's employability without a Social and Industrial Survey, such should be performed.  

c. All opinions expressed must be accompanied by supporting rationale.  If the requested opinion cannot be provided without resort to speculation, the reviewing physician should clearly and specifically so specify in the report, and explain why this is so.

3.	Thereafter, readjudicate the matters on appeal.  If the claims continue to be denied, the Veteran and his representative should be provided with a supplemental statement of the case, and they should be afforded the appropriate opportunity to respond thereto.


Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




Department of Veterans Affairs


